DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment filed August 9, 2022 has been entered. Claim 1 has been amended; claim 2-6 have been cancelled; new claims 7-12 have been added. 
Newly submitted claims 10-12 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims 10-12 are drawn to a method for producing a silver-silver chloride electrode, while the original claims are drawn to a silver-silver chloride electrode, which  is apparatus. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, new claims 10-12 withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b)  and MPEP § 821.03.
Claims 1 and 7-9 are examined in the current office action.

Status of the Rejection
Applicant’s amendments to the claims have overcome each claim objection previously set forth in the Non-Final Office Action mailed May 27, 2022. 
New grounds of claim objection are necessitated by the amendments as outlined below. 
All 35 U.S.C. § 103 rejections from the previous office action are maintained and modified only in response to the amendments to the claims.
New grounds of rejection of new claims 7-9 under 35 U.S.C. § 103 are necessitated by the amendments as outlined below. 

Claim Objections
Claim 7 is objected to because of the following informalities: 
claim 7: please amend “silver powder” to “the silver powder”.
claim 7: please amend “silver chloride powder” to “the silver chloride powder”.
claim 7: please amend “silica powder” to “the silica powder”.
claim 7: please amend “silicone rubber” to “the silicone rubber”.
claim 7: please amend “a binder” to “[[a]]the binder”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hagar et al. (WO 2017031487A1) in view of Bogusiewicz et al. (US 5,427,096 A), Morita et al. (WO-2018003702A1, English translation) and Rogers (US Pub. No. 2014/0220422A1).

Regarding claim 1, Hagar teaches a silver-silver chloride electrode assembly (a silver/silver chloride medical electrode (line 21 on page 6)) comprising a silver-silver chloride electrode (a silver/silver chloride medical electrode (line 21 on page 6); an electrode was constructed using a Ag/AgCI ink containing Ag coated glass particles as described herein (lines 9-10 on page 11)) comprising:
silver powder (Ag coated inert particle and/or Pure Ag Flake (R1045) in Table 1 on page 8);
silver chloride powder (silver chloride (R1242) in Table 1 on page 8; silver chloride particles (line 6 on page 8));
silicone polymer as a binder in which the silver powder and the silver chloride powder are dispersed (binder (TPU) in Table 1 on page 8; the binder may contain polymers which may be selected from …, silicones (lines 8-12 on page 7)). 

Hagar further teaches wherein conductive Ag/AgCl ink is printed on polymeric film substrates (lines 17-19 on page 1). 
However, Hagar does not teach a substrate made of silicone rubber on which the silver-silver chloride electrode is formed; silica powder in the silver/silver chloride electrode, and silicone rubber as the binder. 
Rogers teaches stretchable electronic systems with fluid containment (title). Rogers further teaches wherein an electrochemical cell comprising a substrate, a positive electrode and a negative electrode supported by the substrate (claim 74). The substrate comprises one or more materials selected from the group consisting of a silicone rubber ([paras. 0029, 0040, 0157] and claim 46). 
Hagar and Rogers are considered analogous art to the claimed invention because they are in the same field of electrochemical cell. Note that Hagar does teach wherein conductive Ag/AgCl ink is printed on polymeric film substrates (lines 17-19 on page 1), but is silent to the specific material of the polymer substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the polymer substrate in Hagar with a polymer substrate made of silicone rubber, as taught by Rogers. The simple substitution of one known element for another (i.e., a polymer substrate made of silicone rubber for another polymer substrate) is likely to be obvious when predictable results are achieved (i.e., measurement of electrical potential)  [MPEP § 2143(B)].
Modified Hagar still does not teach silica powder in the silver/silver chloride electrode, and silicone rubber as the binder. 
Morita teaches silver chloride paste that comprises a binder resin and a silver chloride support in which sliver chloride is supported on a carrier (Abstract). Morita further teaches wherein the silver chloride paste comprises silica made of gelled silica, as shown in Fig.1 (Lines 20-21 on page 1). 
Modified Hagar and Morita are considered analogous art to the claimed invention because they are in the same field of Ag/AgCl electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Ag/AgCl electrode in modified Hagar to include silica powder, as taught by Morita, because silver chloride-supporting silica has the following advantages: silver chloride has the property of being easy to aggregate (low dispersibility), while silica is hard to aggregate (high dispersibility). Therefore, silver chloride-supported silica has higher dispersibility than silver chloride and is less likely to aggregate (lines 138-143 in Morita). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
Modified Hagar still does not teach silicone rubber as the binder. 
Bogusiewicz teaches water-degradable electrode containing a water-degradable, electrically nonconductive substrate and a nonphotosensitive, electrically conductive layer containing a metal or metal alloy (abstract).  Bogusiewicz further teaches an electrode (Figs. 3-5) wherein the electrically conductive layer contains metallic particles bound by and dispersed in a resin such as silicone rubber. The electrode comprises a mixture of silver and silver chloride. The layer of conductive material can be composed of nonphotosensitive, electrically conductive particles embedded or dispersed in a nonconductive material such as a resin (Col. 3, Lines 39-65). Therefore, Bogusiewicz teaches silicone rubber as a binder in which the silver and silver chloride particles are dispersed. 
Modified Hagar and Bogusiewicz are considered analogous art to the claimed invention because they are in the same field of Ag/AgCl electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the silicone polymer as the binder in modified Hagar with silicone rubber as the binder, as taught by Bogusiewicz. Since the substrate is made of silicone rubber, one of ordinary skill in the art before the effective filing date of the invention would recognize that the use of silicone rubber as the binder would also improve adhesion of the Ag/AgCl electrode to the silicone rubber substrate. The simple substitution of one known element for another (i.e., silicone rubber for silicone polymer as the binder) is likely to be obvious when predictable results are achieved  [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hagar, in view of Bogusiewicz, Morita and Rogers , as applied to claim 1, and further in view of Deng et al. (CN103192070A, English translation).

Regarding claim 7, Modified Hagar teaches the silver-silver chloride electrode assembly according to claim 1, wherein one silver-silver chloride electrode is formed on the substrate (an Ag/AgCl electrode is formed on a substrate made of silicone rubber, as outlined in the rejection of claim 1 above), the silver-silver chloride electrode comprising: silver powder; silver chloride powder; silica powder; and silicone rubber as a binder in which the silver powder, the silver chloride powder and the silica powder are dispersed (Modified Hagar teaches the compositions of the Ag/AgCl electrode, as outlined in the rejection of claim 1 above).
Hagar does not teach wherein two silver-silver chloride electrodes are formed on the substrate. 
Deng teaches a silver/silver chloride electrode material and a method for manufacturing the same (Abstract). Fig.2 shows an electrode array fabricated with the silver/silver chloride electrode material [para. 0037]. 
Modified Hagar and Deng are considered analogous art to the claimed invention because they are in the same field of Ag/AgCl electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the silver-silver chloride electrode assembly of modified Hagar to include at least two silver-silver chloride electrodes to form an Ag/AgCl electrode array on the substrate because Deng teaches that the electrode array is very stable and can be quickly balanced and stabilized within two minutes [para 0055]. Furthermore, to have a second identical Ag/AgCl electrode formed on the substrate would constitute a mere duplication of parts that would yield the predictable result. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hagar, in view of Bogusiewicz, Morita, Rogers and Deng, as applied to claim 7, and further in view of Sarari et al. (Microfluidic reference electrode with free-diffusion liquid junction, Journal of the electrochemical society, 160(10)B177-B183, 2013). The Cold Spring Harbor Protocol of the phosphate-buffered saline from the following website, https://en.wikipedia.org/wiki/Phosphate-buffered_saline#cite_note-3, is used as an evidence that the PBS buffer saline does not contain calcium and magnesium.


Regarding claim 8, Modified Hagar teaches the silver-silver chloride electrode assembly according to claim 7. Modified Hagar does not teach an electric circuit that includes the two silver-silver chloride electrodes and a phosphate buffered saline connected in series, wherein the phosphate buffered saline does not contain calcium, does not contain magnesium, and is interposed between the two silver-silver chloride electrodes. 
Safari teaches a new microfluidic miniaturized silver/silver chloride reference electrode that demonstrates significantly better stability and lifetime than conventional designs (Abstract). To test the silver/silver chloride reference electrode, Safari further teaches an electric circuit comprising two silver-silver chloride electrodes and a phosphate buffered saline being connected in series (the test setup in Figure 6 contains Agilent 4156C semiconductor parameter analyzer, standard Ag/AgCl reference electrode, and microfluidic Ag/AgCl reference electrode. The two electrodes and phosphate buffer saline 10X (PBS) are connected in series (see the section of experimental setup on page B179). The commonly used 10X PBS does not contain calcium and magnesium, as evidenced by the Cold Spring Harbor Protocol ( https://en.wikipedia.org/wiki/Phosphate-buffered_saline#cite_note-3). 
Modified Hagar and Safari are considered analogous art to the claimed invention because they are in the same field of Ag/AgCl electrode. To test the performance of the Ag/AgCl electrodes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test setup of modified Hagar to include an electric circuit comprising two Ag/AgCl electrodes and phosphate buffered saline connected in series, as taught by Safari. Furthermore, one of ordinary skilled in the art would know connecting two Ag/AgCl electrodes in series with a commonly used PBS buffer solution to test the performance of the electrodes. 
Furthermore, the limitations “wherein the electric circuit is configured such that after applying a voltage to the electric circuit, a current that flows through the electric circuit has a current density that is equal to or greater than 0.64 pA/mm2 after 5 minutes from a beginning of the applying the voltage to the electric circuit” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The use of the silver-silver chloride electrode, or plural electrodes thereof, on a phosphate buffered saline solution further limit the use of the device, but does not further limit the claimed “silver-silver chloride electrode assembly” as recited in the preamble. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hagar, in view of Bogusiewicz, Morita and Rogers , as applied to claim 1, and further in view of Willis (WO1998003431A1).

Regarding claim 9, Modified Hagar  teaches the silver-silver chloride electrode assembly according to claim 1. Modified Hagar does not teach wherein the silica powder is a hydrophilic fumed silica powder.
Willis teaches particles that include cores (for example, silver or nickel cores) having silver chloride substantially about the external surfaces (abstract) and reference electrodes for the electrochemical analysis of various analytes (lines 26-28 on page 1). Willis further teaches treating the silver chloride product of the oxidation step with silica (for example, fumed silica used at a concentration of approximately 4%) to improve handling and mixing characteristics. The silica coats the particles and aids in preventing aggregation, thus helping to preserve the individuality of the particles (lines 22 on page 3 to lines 3 on page 4). 
Modified Hagar and Willis are considered analogous art to the claimed invention because they are in the same field of Ag/AgCl electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the silica powder in modified Hagar with the hydrophilic fumed silica powder, as taught by Willis, since Willis explicitly teaches that the fumed silica improves handling and mixing characteristics, and prevents aggregation, thus helping to preserve the individuality of the particles (lines 22 on page 3 to lines 3 on page 4). The simple substitution of one known element for another (i.e., fumed silica powder for another silica powder) is likely to be obvious when predictable results are achieved  [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Response to Arguments
Applicant's arguments, see Remarks Pgs. 5-11, filed 8/9/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive.  
Applicant’s Argument # 1
Applicant argues that Rogers does not disclose or suggest the type of electrodes or the material for the electrodes. Moreover, Rogers does not disclose or suggest any motivation for a person skilled in the art to use the substrate for mounting a silver-silver chloride electrode, as claimed. Thus, Hagar and Rogers do not provide any motivation for a person skilled in the art to use the substrate of Rogers for mounting the silver-silver chloride electrode of Hagar.
Examiner’s Response # 1
The applicant’s arguments are noted, but are not persuasive. Hagar in view of Morita and Bogusiewicz discloses the compositions of the Ag/AgCl electrode, and Hagar further explicitly teaches wherein conductive Ag/AgCl ink is printed on polymeric film substrates.  Rogers teaches wherein an electrochemical cell comprising a positive electrode and a negative electrode supported by a polymer substrate (claim 45), and the polymer substrate comprises one or more materials selected from the group consisting of an elastomer, and a silicone including a silicon rubber (claim 46 and paras. 0029, 0040, 0157). Note that both Hagar and Rogers teach electrodes on a polymer substrate, and Hagar is silent to the material of the polymer substrate. Since Hagar explicitly teaches printing Ag/AgCl ink on a polymer substrate to form an Ag/AgCl electrode, and Rogers teaches various materials including silicone as the polymer substrate where two electrodes are positioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to print the Ag/AgCl ink on a polymer made of silicone rubber.  The simple substitution of one known element for another (i.e., a polymer substrate made of silicone rubber for another polymer substrate made of another different material) is likely to be obvious when predictable results are achieved (i.e., forming an electrode on the substrate)  [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. In addition, since the binder is made of silicone rubber, one of ordinary skill in the art before the effective filing date of the invention would recognize that the use of silicone rubber as the substrate would also improve adhesion of the Ag/AgCl electrode to the substrate.  
Applicant’s Argument # 2
Applicant argues that the teachings of Morita and Safari also fail to disclose or suggest such a motivation and, therefore, fail to cure the deficiencies of Hagar and Rogers.
Examiner’s Response # 2
The applicant’s arguments are noted, but are not persuasive. Morita teaches the silica powder, part of the compositions of the Ag/AgCl electrode, as outlined in the rejection of claim 1. Safari teaches the electric circuit and a PBS buffer for testing the electrodes, as outlined in the rejection of claim 8 above. The teachings of both Hagar and Rogers provide the motivation of using the substrate of Rogers for mounting the silver-silver chloride electrode of Hagar, as outlined in the response #1 above.
Applicant’s Argument # 3
Applicant argues although Hagar discloses a silicone polymer as a binder, Hagar does not disclose or suggest that the silicone polymer is silicone rubber. In other words, one skilled in the art would readily acknowledge and appreciate that a silicone polymer is distinct from a silicone rubber. 
Examiner’s Response #3
The applicant’s arguments have been fully considered. However, a new ground of rejection are necessitated by the amendments in view of Bogusiewicz (US 5,427,096 A). Bogusiewicz teaches silicone rubber as a binder in which the silver and silver chloride particles are dispersed to make Ag/AgCl electrode, as outlined in the new ground of rejection of claim 1.  
Applicant’s Argument # 4
Applicant argues that new claims 7 and 8 depend from claim 1 and are not obvious for the same reasons. Morita does not disclose or suggest that fumed silica is a hydrophilic fumed silica powder as recited by claim 9. Thus, claim 9 is not obvious in view of the prior art.
Examiner’s Response #4
The applicant’s arguments are noted, but are not persuasive. New grounds of rejection of the new claims 7-9 under 35 U.S.C. § 103 are necessitated by the amendments as outlined below. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795                             

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795